Citation Nr: 9909731	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
chondromalacia of the left knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to December 
1988 and from January 1991 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the veteran's 
claims for evaluations in excess of 10 percent for his 
service-connected postoperative chondromalacia of the left 
and right knees (left and right knee disorders).  The veteran 
timely appealed these determinations to the Board.

During the course of this appeal, in October 1997, the RO 
increased the evaluation for the veteran's left knee disorder 
to 20 percent, effective July 3, 1996.  However, inasmuch as 
a higher evaluation is available this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in June 1997, the veteran requested that he be afforded a 
hearing "before VA field personnel acting as agents of BVA 
Board Members."  Thereafter, in October 1997, the veteran 
testified at a hearing conducted before a hearing officer at 
the RO.  However, in correspondence dated in March, June and 
December 1998, the RO indicated that it interpreted the 
notation in the veteran's VA Form 9 as expressing a requested 
that he be afforded the opportunity to appear at a hearing 
conducted by a traveling Member of the Board.  Such a hearing 
was scheduled to take place in February 1999, but the claim 
folder reflects that the veteran failed to appear.  
Accordingly, the Board will proceed with the consideration of 
the veteran's case.

In addition, in numerous statements as well as in his October 
1997 hearing testimony, the veteran indicated that he was 
unable to work as a result of his service-connected right and 
left knee disorders.  The Board therefore concludes that the 
veteran has asserted an informal claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  This issue is 
referred to the RO for appropriate action.

Finally, in the October 1997 rating decision, the RO also 
denied the veteran's claim of entitlement to an extension of 
a temporary total rating under the provisions of 38 C.F.R. § 
4.30 for a period of convalescence following knee surgery.  
This issue was included in the December 1997 Supplemental 
Statement of the Case (SSOC).  The veteran did not express 
timely disagreement with that determination.  However, in 
written argument dated in February 1999, the veteran's 
representative offered argument in support of that claim.  
The Board interprets this as an application to reopen his 
claim for that benefit, and refers this issue to the RO for 
appropriate action.


REMAND

A review of the medical evidence shows that the veteran's 
left and right knee disorders are manifested by subluxation 
and lateral instability, pain, swelling, tenderness, locking 
and limitation of motion.  In addition, X-rays reveal that 
the veteran has degenerative changes in both knees.  The 
veteran's left and right knee disorders are evaluated as 20 
percent and 10 percent, disabling, respectively under 
Diagnostic Code 5299-5257.

In support of this claim, in addition to the findings noted 
above, the veteran contends that his left and right knee 
disorders are productive of recurrent weakness and 
instability, pain on motion, and fatigability.  He maintains 
that, as a result of the disorder, he is unable to bend or to 
sit or stand for prolonged periods of time.  In addition, the 
veteran reports that, despite wearing knee braces on each of 
his knees to guard against instability, his knees continue to 
buckle and are unstable.  "As a result, he has suffered 
numerous falls.  Further, he testified in October 1997 that 
he had not been employed since approximately June or July 
1996, when he lost his job as a machinist maintenance 
technician due to the service-connected knee disorders.  As 
such, the veteran maintains that he is entitled to at least a 
combined 50 percent disability rating.

In addition, in written argument dated in February 1999, the 
veteran's representative asserted that, in adjudicating the 
issue of an increased ratings for his left and right knee 
disorders, the RO should have considered the application of 
38 C.F.R. § 4.40 (1998) regarding functional loss due to pain 
and 38 C.F.R. § 4.45 (1998) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  In addition, 
his representative, citing VAOPGCPREC 23-97 (1997), 62 Fed. 
Reg. 63604 (1997), argued that the veteran is entitled to 
separate compensable evaluations for arthritis and for 
instability of each of his knees.

The Board notes that, when evaluating muskuloskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Furthermore, in VAOPGCPREC 23-97, the VA General Counsel 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  Thereafter, 
in August 1998, the VA General Counsel issued another 
pertinent precedent opinion that may have a bearing on the 
issue on appeal.  In VAOPGCPREC 9-98 (1998), the VA General 
Counsel further explained that, when a the veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating, or, consistent with 38 C.F.R. § 4.59, there must be 
satisfactory evidence of painful motion.  See 63 Fed. Reg. 
56703 (1998).  Precedent opinions of the VA General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c).  The RO 
has not considered either decision in connection with the 
issues on appeal.

To ensure that there is no prejudice to the veteran in the 
Board's adjudication of the claim, the Board finds that the 
RO should again consider the applicability of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (consistent with the DeLuca 
decision noted above), as well the veteran's entitlement to 
separate evaluations for arthritis and instability, 
consistent with the provisions of both the 23-97 and 9-98 
opinions.
In addition, in December 1996 and March 1997 reports, the 
physician who is treating the veteran for his left and right 
knee disorders at the VA Medical Center in Durham, North 
Carolina, has indicated that, in his opinion, as well as in 
the opinion of another physician at that VA medical facility, 
the veteran needed to find an alternative occupation that was 
less physically demanding due to the severity of his 
bilateral knee disorder.  In this regard, that physician also 
indicated that the veteran was enrolled in the VA Vocational 
Rehabilitation program at that facility.  The veteran's 
Vocational Rehabilitation and Education (VRE) folder, 
however, is not associated with the claims folder.  The 
information contained in a VRE folder should be considered in 
the adjudication of the veteran's claim.

In addition, the Board notes that in light of the veteran's 
contentions and the reports of his treating physician at VA, 
it appears that his left and right knee disorders may have 
worsened since the most recent VA examination, which was 
conducted in September 1996.  As such, the Board concludes 
that a contemporaneous and through VA examination is 
necessary to clarify the current severity of his left and 
right knee disorders.

Further, a review of the records reflects that the veteran 
has reported that he has been receiving extensive VA 
outpatient care for his left and right knee disorders at the 
Durham and Salisbury, North Carolina, VA Medical Centers.  
Indeed, as noted above, reports prepared by one of the 
physicians who has been treating the veteran is of record.  
However, the outpatient treatment records reflecting 
treatment subsequent to July 1996 have not been associated 
with the claims folder.  VA medical records and reports 
pertaining to the period prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992).  Because the veteran's 
statement indicates that pertinent medical records reflecting 
treatment for during this appeal for his left and right knee 
disorders have not been associated with the claims folder, 
further development is required.

Finally, as noted above, the veteran's contentions indicate 
that his left and right knee disorders interfere with his 
employability beyond that degree contemplated in the assigned 
evaluation.  Although the RO has previously concluded that 
the veteran's claims for increased ratings for his left and 
right knee disorders do not warrant referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating, the Board finds that 
these assertions do raise a question as to whether, due to 
marked interference with employment, the regular schedular 
standards are inadequate to evaluate his knee disorders.  As 
such, on remand, the RO should, in connection with the 
increased rating claim, again consider whether the criteria 
for invoking the procedures for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) are met.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since July 1996, from the 
VA Medical Centers in Durham and 
Salisbury, North Carolina, as well as 
from Dr. Mortenson or any other physician 
at The Sports Medicine and Orthopaedic 
Center and from Guilford Orthopaedic and 
Sports Medicine Center, each located in 
Greensboro, North Carolina, as well as 
from any other facility or source 
identified by the veteran.  However, if 
any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
VRE folder and associate it with the 
claims folder.  However, if any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the current nature and 
extent of his service-connected left and 
right knee disorders.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies, including 
X-rays and range of motion studies, 
should be conducted, and all clinical 
findings should reported in detail.  The 
examiner should render specific findings 
as regards objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination.  Specifically, the 
examiner should explicitly indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his knees 
(to include with use or upon activity) as 
a result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  

The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO should take 
into consideration any functional loss 
due to pain and pain on movement, 
weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)), as well as 
whether separate evaluations for 
arthritis and instability are warranted 
(consistent with VAOPGCPREC 23-97 (1997), 
and VAOPGCPREC 9-98 (1998)).  In 
addition, the RO should again consider 
whether the case warrants referral to the 
Under Secretary for Benefits or to the 
Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an extra-
schedular rating.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

